Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161607 & (83)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161607
                                                                    COA: 335193
                                                                    Genesee CC: 11-029956-FC
  AARON ANTWAUN ROBINSON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 14, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals,
  VACATE the sentences for first-degree home invasion and safe-breaking, and REMAND
  this case to the Genesee Circuit Court for resentencing. When the trial court departed
  upward from the recommended guidelines range, it improperly sentenced the defendant
  based in part on acquitted conduct. People v Beck, 504 Mich 605 (2019). On remand,
  the trial court must also reconsider whether to impose discretionary consecutive
  sentencing. The motion to add issue is DENIED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
         p0113
                                                                               Clerk